Citation Nr: 1753826	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  08-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for headaches associated with non-Hodgkin's lymphoma, in remission.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1992 to January 2006.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in October 2014, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial compensable evaluation for headaches associated with non-Hodgkin's lymphoma, in remission.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication.

The Veteran was afforded VA examinations in December 2014 and April 2017.  Although these examiners noted that the Veteran experienced headaches, specifically periodical headaches with forward bending activities, the Board finds these examination reports inadequate as they focus on the Veteran's non-Hodgkin's lymphoma and do not address the frequency and severity of the Veteran's headaches.  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity and frequency of his migraine headache disability, including any prostrating attacks the Veteran may experience.

Prior to obtaining a VA examination, any outstanding, pertinent VA outpatient records and identified private treatment records should be obtained.  The most recent VA treatment records on file are dated in April 2017.  
Accordingly, the case is REMANDED for the following action:

1.  If applicable, obtain any outstanding VA treatment records dated since April 2017 and any private treatment records identified by the Veteran.

2.  Thereafter, the Veteran should be afforded a VA examination of his service-connected migraine headache disability, to determine their frequency, associated symptoms, the severity thereof, and the extent of any associated functional and/or occupational impairment.  The claims file must be made available to and reviewed by the examiner.  

All necessary tests and studies should be conducted.  The examiner should determine all of the current manifestations of the Veteran's headaches, including the frequency of any prostrating attacks he may suffer.  The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completion of the above action, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




